Weinstein, J.,
dissents, and votes to reverse the judgment appealed from and grant the petition, with the following memorandum: As per my view of the evidence, the respondents have failed to demonstrate how the practice of allowing Friday morning showers for the Sunni Muslim inmates at the Green Haven Correctional Facility poses a substantial risk to any legitimate institutional objective. The Deputy Superintendent for Security Services who testified on behalf of the respondents admitted that it was not uncommon within the facility to afford extra privileges to religious groups for festivals or holidays. The accommodations made for these groups also required extra security measures. In light of this unequivocal admission, the disparate treatment being afforded the requests of the Sunni Muslim inmates by means of the regulation denying them Friday morning showers as a required ritual cleansing is difficult to justify.
The hearing court’s recitation of the need for additional security staff to transport the prisoners and to oversee the shower area and its finding that granting the petition would necessarily entail scheduling and disciplinary problems inasmuch as the inmates are housed not according to religious persuasion, but, rather, by job assignments, do not justify denial of the petition. The Deputy Superintendent for Security Services revealed that there are some inmates who return to their cell blocks after breakfast and who spend the morning program in their cells. There are Sunni Muslim inmates in approximately 33 of the 54 companies in the facility. Each of these companies already has one officer assigned to them. Each company has one shower with "two showerheads in most of them” for a total of 12 showerheads per block. No more than two men may shower at the same time. The fact that the Sunni Muslim population is scattered throughout the facility rather than clustered in any one particular company is thus beneficial in terms of timing. Moreover, a directive that the Sunni Muslim inmates be relegated to using the sinks in their cells is not a viable alternative to allowing them hot showers. As the Supreme Court aptly recognized in its decision, the use of the sink in an inmate’s cell for the ritual cleansing is problematic inasmuch as it takes up to 45 minutes as opposed *474to a five-minute shower and creates the potential hazard of wet cell floors. Thus, the majority’s categorization of the underlying issue as one of inmates’ convenience as opposed to religious freedom is inaccurate. While I respect my colleagues’ view that inconveniences are part of the petitioners’ status as prisoners, the gravamen of the instant petition is far more fundamental than a mere matter of convenience.
The respondents’ position is seriously undermined by the fact that although preservice showers were permitted during the holy month of Ramadan, there were no additional security officers employed other than those hired to cover the late evening meal for Moslem inmates. Notwithstanding the absence of the allegedly vital extra security personnel, there are at least two cell blocks in which the Friday morning showers have been proceeding with no problems whatsoever. Stated succinctly, the objections advanced by the respondents with respect to scheduling problems and the increased cost of security merely illustrate administrative inconvenience as opposed to valid penological concerns.
It bears noting that the petitioners herein are not seeking additional privileges beyond that to which all inmates are entitled. They seek merely to substitute one of their three scheduled weekly showers and reschedule it to Friday mornings prior to attending their religious services.
The concern of this court for the free exercise of religious beliefs is cogently demonstrated in People v Lewis (115 AD2d 597, affd 68 NY2d 923), where it was held that the enforcement of a haircut directive would unnecessarily violate the religious rights of the respondent, an avowed Rastafarian. In my view, the petitioners’ right to meaningfully practice their religious beliefs should not be made to depend upon the availability of security officers. In light of the facility’s previously exhibited willingness to accommodate inmates of most religious persuasions and the fact that there currently exist cell blocks at which showers can be taken on Friday mornings with no problem of increased supervision, there was no basis for the denial of the petition. Notwithstanding the fact that cell block D may be more architecturally suited than others to accommodate Friday morning showers, the reliance upon that factor to determine whether certain inmates shall be free to practice a vital religious ritual leads ineluctably to arbitrary enforcement.
Since the respondents failed to establish that their refusal to comply with the petitioners’ demand was supported by *475valid institutional needs and objectives (see, Matter of Rivera v Smith, 63 NY2d 501; Matter of Abdullah v Smith, 96 AD2d 742), the judgment appealed from should be reversed and the petition granted.